Bobbitt, J.
Relator herein sought a writ of mandate compelling respondent judge to grant a change of venue from the *709judge in a certain case pending in the Kosciusko Circuit Court and being “State of Indiana vs. Richard Killian,” Cause No. 5453.
Respondent judge has filed his response herein showing that the relief requested has been granted and a special judge has been appointed and qualified.
Therefore, the alternative writ of mandate heretofore issued is dissolved, and a permanent writ of prohibition and mandate is denied.
Jackson, C. J., Achor, Landis and Arterbum, JJ., concur.
Note. — Reported in 167 N. E. 2d 716.